Citation Nr: 1436322	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-36 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to July 1985, and July 1985 to May 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by a Department of Veterans Affairs (VA), which denied the benefit sought on appeal. 

In August 2013, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming service connection for PTSD, alleging that she was sexually harassed by a fellow service member, S.F., in March 1987 at Mountain Home Air Force Base.  The Veteran related that on that date she was working late with S.F. in a vault where classified information was kept.  Reportedly, he rubbed the Veteran's shoulders in a suggestive manner and made inappropriate comments.  She stated that she felt uncomfortable by the suggestions, and repeated sexual proposals.  The Veteran testified that she reported the incident to a friend who served with her, as well as her immediate supervisors, but was asked to not ruin S.F.'s career by pursuing formal charges.  The Veteran claims that subsequently her top security clearance was removed, in retribution for reporting the incident.   

The Veteran's service treatment records show that in June 1983 no mental disorder was found and she was considered psychiatrically qualified for possession of security clearance.  A July 1983 treatment note reflects that her working environment was being resolved, status post-anxiety reaction.  The service treatment records contain no findings associated with a psychiatric disorder.  

Service personnel records show that the Veteran was counseled in October 1980  about emotions and attitudes, and the supervisor stated that the Veteran responded positively to the discussion.  In July 1983, the Veteran was recommended as an excellent candidate for cross training and it was noted that her working environment was being resolved status post-anxiety reaction.  A note in July 1987 reported a lack of emotional maturity, and the supervisor stated that the Veteran needed to perform better in group situations and be willing to accept others' ideas.  Service personnel records reflect that the Veteran received excellent reviews from 1984 to July 1987.  

After service, VA treatment records show that in March 2007, a PTSD screen test was negative.  Subsequently, symptoms of PTSD were noted, along with a positive screen test.  She reported being sexually harassed in service.  She described initially feeling stunned by the gesture, however, she increasingly became fearful of being raped.  After she reported the incident to her superiors, her security clearance was removed and she was placed in a different career field.  The Veteran endorsed symptoms of PTSD following the claimed in-service military sexual trauma (MST).  Initially, the social worker and psychiatric nurse diagnosed anxiety disorder, rule/out PTSD due to sexual harassment in service.  Eventually, the diagnosis changed to PTSD due to MST.  

However, there is no indication that the clinicians who have provided a diagnosis of PTSD reviewed the Veteran's service records or any other pertinent evidence in her claims folder.  Additionally, there is insufficient clinical evidence that the diagnosis of PTSD is based on the specific criteria found in the Diagnostic and Statistical Manual of Mental Disorders.  

Thus, the Board finds that an examination and opinion is needed to adequately address this claim.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dating since July 2008 and associate them with the paper or electronic claims file.  All attempts to obtain these records must be documented in the claims file.  

2.  Schedule the Veteran for a VA PTSD examination to determine whether the Veteran meets the diagnostic criteria for such disorder and to obtain an opinion as to whether a diagnosed psychiatric disorder is related to service.  The examiner must review the claims folder in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a) Does the Veteran meet the diagnostic criteria for PTSD?  If so, please identify the stressor(s) upon which the diagnosis is based, to include indicating whether the evidence supports the Veteran's contention of an in-service sexual trauma that would be productive of PTSD.  

b) If the Veteran does not meet the diagnostic criteria for PTSD, please provide a diagnosis for all current psychiatric disorders, or explain why there are no diagnoses.  For any acquired psychiatric disorder diagnosed (other than a personality disorder), the examiner should express an opinion as to whether it   is at least as likely as not (50 percent or greater probability) that the current psychiatric disorder is related to service, to include the alleged harassment and the notation of status post-anxiety reaction as a basis for a change in work situation.  

c) The examiner should provide a rationale for the opinions expressed. 

3.  After the development requested above as well as any additional development deemed necessary has been completed to the extent possible, the record should     again be reviewed.  If the claim remains denied, then     the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

